 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDNameBadbenumberDate of hire ofdiscriminatoryreplacementsStone,Leffel C-----------------------1921------------------Todd,Bud H------------------------835-------------Trivitt,Oliver E----------------------1340------------------Young,Alonzo-----------------------696------------------IIIDiscriminatory ReplacementsAdams, G. D------------------------43061/19/50Blair,D. W--------------------------29443/20/50Burns,H. H-------------------------43134/24/50Cockrum,C. B-----------------------29841/13/50Denny, Bill--------------------------43081/13/50Denton,C. E------------------------29167/ 3/50Fletcher,Vernon----------------------29151/ 3/50Hughes, L. W------------------------43015/ 6/50Kelley,Woodie-----------------------149212/19/50Lantz,C. V--------------------------43181/16/50McGinnis, A. V----------------------11911/25/50Morton,T. N------------------------43021/13/50Smith,R.Q-------------------------38888/21/50WAGON DRILL OPERATORS (1)IPromotional Reclassifications or Old Employees Rehired During Strike in aClassificationNot Formerly HeldDate of hire ofBadgedhscrunsnatoryNamenumberreplacementsCranfill,RichardL------------------- 1264IIReplacementsNone.None.IIIDiscriminatoryReplacementsUnanue & Sons,Inc.andManuelAlvarez, Eugenio Garcia,Pedro Goyco,Frank Marti, Thomas Monllor, Raul Nieves,Juan Ruiz,and Juan Seijo.Cases Nos. 2-CA-7340-2, P3-CA-7340-3, 92-CA-7340-4, P3-CA-7340-5, P3-CA-7340-6, 2-CA-7340-7,2-CA-7340-8, and Pd-CA-7340-9. July 31, 1961DECISION AND ORDEROn February 13, 1961, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.He further found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint and recommended that such allegations be dismissed.132 NLRB No. 33. UNANUE & SONS, INC.573Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modification noted below.The Trial Examiner found that Charles Unanue, president of theRespondent, did not condition his offer of reemployment made to hisemployees on April 20 upon withdrawal of the unfair labor practicecharges.In so doing he stated that employees Monllor and Goycowere silent upon the issue.The record indicates that both Monllorand Goyco testified that such a condition was imposed by Respondent.There is, however, substantial evidence in the record that Price,president of Local 138, which was one of the Charging Parties, sug-gested this condition. In view of this evidence we accept the findingof the Trial Examiner.In agreement with the Trial Examiner we find that Respondent,by its purported change in the status of its local sales force fromthat of salesmen to independent brokers, and by effectuating otherchanges in their working conditions, discriminated against the sales-men within the meaning of Section 8(a) (3) of the Act. In reachingthis conclusion we have given consideration both to the manner inwhich and the time at which the change was made. Instead of givingthe salesmen the 2 weeks' notice of the change from general to ex-clusive sales areas, which Respondent admits was contemplated, ithurriedly completed its plans for the change on the night of April 11and summoned the salesmen to a special meeting on April 12. Thesalesmen were then peremptorily notified that they were all dismissedfrom Respondent's employ.They were told that those who .wishedmight file "applications" for engagement as brokers.The fact thatthe device of dismissal and reengagement was not required to effectu-ate the change is evidenced by the fact that none of the salesmen whosigned the applications was required to execute a brokerage contract.They were simply reassigned to specific territories with a reductionin commission, a change requiring no such formal action as dismissalfrom employment.The reason for the employment of the dismissaland reengagement procedure is made clear, we think, by Respondent'sletter to the Board, dated April 18. (General Counsel's Exhibit No.1Respondent's request for oral argument is denied as the record and exceptions and briefsadequately present the issues and the positions of the parties._ 5574DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.)On April 12 Respondent had already entered into an agreementfor a consent election in a unit of local salesmen scheduled for April18.By telephone call and by its letter to the Board (for which a,signed receipt was required from the Board agent who attended theelection) the Respondent notified the Board that all 12 of its local'salesmen (including those who had signed applications for engage-ment as broker) had been dismissed for cause on April 12 and wereineligible to vote.When this action is considered in relation to theother factors establishing discriminatory motive it appears that thedismissal of the salesmen on April 12 was intended to thwart theorganizational rights of the salesmen, including their right to desig-nate a collective-bargaining agent at a Board-conducted election.The 'Trial Examiner found the statement made by Respondent'spresident to his employees that he could resign as president coercivewithin the meaning of the Act.We do not agree. The statement con-tained no implied threat that Respondent would go out of businessif he resigned or that working conditions would be worse. It was apart of his expression of dissatisfaction with the employees for notresponding to his interrogation concerning their union activity.Assuch it was embraced within the unlawful interrogation.We shallnot, therefore, make a separate finding.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Unanue & Sons,Inc., Brooklyn, New York, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Local 138, International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Helpers of Amer-ica, or in any other labor organization of its employees, by dischargingemployees, refusing to reinstate them, offering to reengage them asindependent brokers or contractors, making it mandatory on them tocommunicate by telephone with Respondent between 8 and 8:30 a.m.each morning from the location of the first customer, except to theextent provided in the section of the Intermediate Report entitled "TheRemedy," or in any other manner discriminating against them in re-gard to their hire and tenure of employment or any term or conditionof employment, except to the extent permitted by Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(b) Interrogating its salesmen employees as to their union activities,interests, or affiliations, in a manner constituting interference, re-straint, or coercion. UNANUE & SONS, INC.575(c)Threatening its salesmen employees with reprisals, includingloss of employment, moving the business or closing it down, if theyengage in union or other concerted activities.(d)Placing in effect reprisals against salesmen employees for join-ing the Teamsters or any other labor organization, or engaging inunion or other concerted activities.(e)Representing to salesmen employees that it solicited customersto order directly from Respondent and discontinued salesmen's com-mission on direct orders because the salesmen employees had engagedin union activity or other concerted activity.(f)Promising benefits to salesmen employees if they did not becomeunion members or engage in union or other concerted activity.(g) In any other manner interfering with, restraining, or coercingemployees in the exercise of their rights to self-organization, to formlabor organizations, to join or assist the aforesaid Union or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized bySection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Offer Manuel Alvarez, Pedro Goyco, Frank Marti, ThomasMonllor, Raul Nieves, Juan Ruiz, and Juan Seijo immediate and fullreinstatement, without prejudice to their seniority and other rightsand privileges, to their former or substantially equivalent positions, ortake such other steps as the circumstances of Respondent's businessoperations may require, in the manner set forth in the section of theIntermediate Report entitled "The Remedy," and make the said em-ployees whole for any loss of earnings suffered by reason of the dis-crimination against them in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay due and the rightsto reinstatement under the terms of this Order.(c)Post at its principal place of business in Brooklyn, New York,copies of the notice attached hereto marked "Appendix." 2 Copies of2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid notice, to be furnished by the Regional Director of the SecondRegion, shall, after being signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof and main-tained by it for a period of 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director of the Second Region, in writing,within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint herein be dismissedinsofar as it alleges that the Respondent has engaged in any unfairlabor practices,in violation of Section 8(a) (1), (3), and (4), exceptas above specifically found.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, as modified by the Labor-ManagementReporting and Disclosure Act of 1959, we hereby notify our employeesthat:WE WILL NOT discourage membership by our salesmen em-ployees in Local 138, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any otherlabor organization, by discharging any salesman employee, re-fusing to reinstate him, or offering to engage him as a salesrepresentative in a manner that would deny him the protectionof the National Labor Relations Act, as amended, or by discrimi-natorily making mandatory the requirement that he call in be-tween 8 and 8 :30 a.m., daily from the location of the first customer,or in any other manner discriminating against him in regard tohis hire or tenure of employment, or any term or condition ofemployment, except as authorized by Section 8(a) (3) of theNational Labor Relations Act, as amended, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL NOT interrogate our salesmen employees as to theirmembership, interests in, or activities on behalf of Local 138,International Brotherhood of Teamsters, or any other labor or-ganization, in a manner constituting interference, restraint, orcoercion.WE WILL NOT threaten our salesmen employees with reprisals,including loss of employment, moving the business or closing it UNANUE & SONS, INC.577down,if they join,become interested in, or engage in activities onbehalf of the above or any other labor organization.WE WILL NOT engage in acts of reprisal against salesmen em-ployees,including representing to them that we had soliciteddirect orders from customers and were eliminating commissionson direct orders because the salesmen employees became membersof Teamsters or any other labor organization,or became interestedin, orengagedin activities on behalf of, such a labor organization.WE WILL NOT promise benefits to salesmen employees if theyreject union membership or not engage in union or other con-certed activity.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization,to form labor organizations,join or assist the afore-said Teamsters or any other labor organization,to bargain collec-tively through representatives of their own choosing,or to engagein other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrain from any or allof such activities,except to the extentthatsuch rights may beeffected by an agreement requiring membership in a labor or-ganization as , authorized by Section 8 (a) (3) of the NationalLabor Relations Act, as amended,asmodifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILLoffer immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority and otherrights andprivileges,toManuel Alvarez,Pedro Goyco,Frank Marti,ThomasMonllor,Raul Nieves, JuanRuiz, and Juan Seijo, dismissing if necessary any replacementshiredon and afterApril 12, 1960. If, after suchdismissals,suffi-cient positions are not available,we will place these salesmen ona preferential hiring list.We will make these salesmen em-ployees whole for any lossof pay theyhave suffered by reasonof our discrimination against them.All our employees are free to become or remain, or refrain frombecoming or remaining,members of the aforesaid Teamsters, or anyother labor organization,except as provided under Section 8(a) (3)of the National Labor Relations Act, as amended,modified by theLabor-Management Reporting and DisclosureAct of 1959.UNANUE &SONS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must not be altered, defaced,or covered by any othermaterial. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASECases Nos. 2-CA-7340-2, 3, 4, 5, 6, 7, 8, and 9 were brought under Section 10(b)of the National Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519),herein called the Act, on charges filed on April 20, 1960, by Manuel Alvarez,Eugenio Garcia, Pedro Goyco, Frank Marti, Thomas Monllor, Raul Nieves, JuanRuiz, and Juan Seijo (herein called the Charging Parties).The cases were con-solidated for hearing, and were heard by Trial Examiner Foley during the periodfrom July 25 to August 5, 1960, on a complaint' of the General Counsel issuedJune 3, 1960, and answer of Respondent Unanue & Sons, Inc. (herein called Respond-ent), of June 24, 1960.The complaint alleges, and Respondent's answer denies, that Respondent onMarch 25 and 30, 1960, and various dates in April 1960, interrogated its salesmenemployees with respect to union activity and membership, warned and threatenedthem with reprisals if they became union members or engaged in union activity, andengaged in acts of reprisal against these employees for embracing union membershipand activity; on April 12, 1960, discharged the eight Charging Parties, who hadbeen salesmen employees, because of union membership and activity; and on April20 offered to reemploy them under conditions less favorable than those in effectwhen they were discharged, and conditioned their reemployment on their with-drawal of the unfair labor practice charges they had filed with the Board on thatdate.The complaint charges that Respondent violated Section 8(a)(1), (3), and(4) of the Act by this conduct.Respondent and General Counsel were represented at the hearing, and all partieswere afforded an opportunity to be heard, to introduce evidence, make oral argu-ment, and file briefs.Counsel for the Respondent filed a brief after the close of thehearing.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTThe complaint alleges and Respondent's answer admits that Respondent, a NewYork corporation, with its office and place of business in Brooklyn, New York, isengaged in receiving, selling, and distributing food products and related products atwholesale; that during the fiscal year ending May 31, 1960, it caused to be pur-chased, transferred, and delivered from outside the State of New York to its placeof business in Brooklyn, New York, food products and related products with a valuein excess of $50,000, and during the same fiscal year it had gross sales at its Brook-lyn,New York, place of business with a value in excess of $3,000,000, and sold tocustomers located outside the State of New York, and shipped to them in interstatecommerce, food products and related products with a value in excess of $50,000.I find that Respondent is engaged in commerce within the meaning of Section 2(6)of the Act, and that assertion of jurisdiction is warranted.11.THE LABOR ORGANIZATION INVOLVEDLocal 138, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (herein called Teamsters), is a labor organization within themeaning of the Act.HI.THE UNFAIR LABOR PRACTICESA. Evidentiary findings 21.Respondent's businessRespondent is a corporation wholly owned by the Unanue family. PrudentioUnanue, the father, founded the business in 1922 as an individual proprietorship,doing business as a food broker. In 1937, he changed the business to a wholesale1 The Trial Examiner granted, without opposition, General Counsel's motion for leaveto amend the complaint to exclude any and all allegations of illegal conduct specificallyconnected with Charging Party Eugenio Garcia or his employment or association withRespondent.2 Although the transcript of testimony Is 1,425 pages, the evidence deals only withalleged unfair conduct occurring on 9 occasions during the period from March 25 toApril 20, 1960There were 20 witnesses, 9 for the General Counsel and 11 for Respondent.Eight of the twenty witnesses testified In Spanish.Eli Garmizi, the first interpreter, wasreplaced when Charles Unanue, president of Respondent, who sat at the counsel tabler UNANUE & SONS, INC.579and jobbing operation. In 1946, it was incorporated, with Prudentio as president.Charles Unanue, his son, who first came with Respondent as a full-time employeein 1948, became president in 1953.He had been acting head of Respondent since1950, and had had the title of office manager since 1950.At all times material to this proceeding, Charles Unanue was president of Re-spondent and its executive head. Joseph Unanue, a brother, was vice president.Joseph was also president and executive head of Puerto Rico Food Products Cor-poration, a family-owned operation located in Puerto Rico.Prudentio Unanueand sons Charles, Joseph, and Frank were members of the board of directors ofRespondent.Prudentio was chairman. Frank, like Charles, was a full-time memberof Respondent's management staff.He was secretary and treasurer of Respondent,and also held the title of traffic manager.Anthony Unanue, another brother, leftthe management of the family business in 1958.3During Charles Unanue's association with Respondent, its gross sales rose from$247,000 in 1948 to approximately $4,200,000 for the fiscal year ending May 31,1960.Respondent deals principally with retail outlets which sell in whole or inpart to the Puerto Rican trade.The principal line of food products Respondentcarries is of Spanish origin. , Goya food products are its principal trade nameproducts.Respondent sells to retail outlets chiefly through sales representatives. It is un-disputed that until April 12, 1960, the sales representatives were Respondent's em-ployees.Their earnings, except in the cases of one or two beginners, were com-missions on sales.On April 12, there were 12 local salesmen and 2 out-of-townsalesmen .4The earnings of the established salesmen ranged from $10,000 to $17,000per year.Respondent's growth in sales volume and sales area kept pace with the growth ofthe Puerto Rican population in the metropolitan area of New York City. In 1948,its customers were concentrated in the east Harlem area of the Borough of Manhattan,New York City. Three salesmen serviced these customers. By April 12, 1960, Re-spondent's sales area covered the entire city of New York, except Staten Island. Italso extended north as far as Hartford, Connecticut, south to Maryland, and westthroughout the hearing,contended through his attorney that Garmizi did not translatecorrectly a statement by General Counsel'switness,Raul Nieves,on cross-examination.Max Schwartz,of counsel for General Counsel, agreed with Unanue.Both Unanue andSchwartz were conversant with the Spanish languageNo objection was raised by Respond-ent to any other translation by Garmizi,nor to any translation by Mario Schroeder, theinterpreter who replaced GarmiziNor was any objection raised by the Respondent to theTrial Examiner's rulings that Garmizi and Schroeder had qualified to act as interpretersin the proceeding.The testimony of three of Respondent'switnesses was given in Spanishand translated by SchroederIn evaluating the testimony of witnesses,and in making evidentiary findings as to whatoccurred with respect to matters in issue, I have considered the demeanor as well as thetestimony of each witness for the General Counsel and each witness for the Respondent.And I have followed the principle stated by the Court of Appeals for the Second Circuitin the words"It is no reason for refusing to accept everything that a witness says becauseyou do not believe all of it; nothing is more common in all kinds of judicial decisions thanto believe some and not all"N L R B. v. UniversalCamera Corp,179 F. 2d 749, 754,reversed on other grounds,340 U S 474S Joseph spent most of his time in Puerto Rico managing the family business there. Thefather, Prudentio,who was not associated actively with the management of Respondent'severyday operations,resided part of the year in Puerto Rico and part of the year in theUnited States.His residence in New Jersey,like that of Charles,was withincommuting,distance of the place of business in Brooklyn,New York.*As will be seeninfra.Charles Unanue discharged the 12 local salesmen on April 12,1960, informing them at the time of discharge that its local sales from then on wouldbe made through independent brokers rather than through salesmen employees.WhenCharles discharged the salesmen,lie invited them to complete applications for independentbrokers which lie had preparedOscar Rodriquez,Joseph L. Roldan,Joseph Alvarez, andOscar Cruz filled out the forms and gave them to Charles on April 12,1960.EugenioGarcia, who filed a charge against Respondent on April 20,1960,filled out a form laterthat day.Respondent contends that the first three were engaged as independent brokerson April 12,1960, and that Cruz and Garcia were so engaged on April 13 and 21, 1960,respectively.The remaining salesmen,Manuel Alvarez, Goyco,Marti,Monllor,Nieves,Ruiz, and Seijo,who are Charging Parties, refused to fill out the application forms.Oneof the issues in this proceeding is whether Respondent discharged these seven salesmenfor their union membership and activity.614913-62-vol.13 2-3 8 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Chicago.5As previously stated, Respondent employed 12 local salesmen and 2out-of-town salesmen on April 12, 1960.Each of the local,salesmen had customers across the whole area of NewYork Cityon April 12, 1960.Thishad been the practice since Respondent began selling throughsalesmen.Each salesman could have customers in the Bronx, Brooklyn,eastMan-hattan and west Manhattan.He endeavored to visit each of his customers at leastonce a week as well as solicit new customers in such areas. In brief, the salesmen hada common sales territory.In May 1959,Charles Unanue had installed International Business Machines equip-ment at Respondent's place of business.It has been in use in Respondent's businessoperations since that time.The equipment is rented from International BusinessMachines Corporation.It was originally used for invoicing,billing, and the furnish-ing of suggested retail prices to customers.At or about the time it was installed,Charles Unanue studied the IBM system in use by Seaman Brothers, a competitor. Bymeans of area codes, Seaman's IBM system placed incoming orders in the same orderas its warehouse inventory.Charles was exploring the possibility of adapting thesystem used by Seaman Brothers to the routing of trucks by Respondent.6He alsohad in mind the preparation of accounts receivable, accounts payable, and payrollsby the IBM equipment.By March 31, 1960,the IBM equipment had been programed,and was beingused to handle the accounts receivable,accounts payable and payrolls in addition toinvoicing and billing.Frank Fernandez,an office worker,and another office workerby the name of Vargas,who prepared the accounts receivable by another system,were let go on April 8, 1960,because their services were no longer required.?2.Union activity and membershipFour of the salesmen and Frank Fernandez met with Abe Price,president ofTeamsters,at Fernandez'home on February 26, 1960.8Theydiscussed with Pricemembership in and representation by the Teamsters.Price told them that 51 percentof the salesmen would have to designate Teamsters as bargaining representative beforeit could represent them.Cards which were applications for membership in Teamstersand designations of Teamsters as collective-bargaining representative,hereinafterreferred to as union cards,were signed by at least 9 of the 12 local salesmen andgiven to Price on March 23 and 28, and April 2 or 3, 1960.On March 29, 1960,Teamsters filed with the Board a petition for certification ascollective-bargaining representative for a unit of salesmen employed by Respondent.On April 2 Respondent,by Charles Unanue, consented to a Board election in the unitof salesmen.The written consent was filed with the Regional Office on April 7.OnApril 12,the Regional Directordirected,and gave notice of, an election to be heldat Respondent's premises on April 18.The election was held on that date as scheduled,but a certification of results was never issued by the Regional Director as Teamsterswithdrew its petition.Teamsters filed a request for leave to withdraw the petition onApril 21.Itwas approved by the Regional Director on April 30, 1960.3.Respondent'sknowledge of union membership and activityBetween March 23 and the weekly sales meeting held by Respondent in the lateafternoon of Friday,March 25,9 Price, the president of Teamsters,stated to Charles5 By August 1960,30 percent of Respondent's sales were made beyond the New Yorkmetropolitan area. In 1948, only 5 percent were made beyond the metropolitan area.8 Charles Unanue held a degree In electrical and mechanical engineering from Ohio Uni-versity.He was familiar with methods and systems for business operations.7These findings,dealing with the history of Respondent and its use of IBM equipment,are background to the findings dealing with the evidence in support of and against theallegations of General Counsel's complaint.They are premised on the testimony of CharlesUnanue and Frank Fernandez and documentary evidence introduced on behalf of Respond-entThis evidence is clear and undisputed.The testimony of Charles Unanue and otherwitnesses as to the use of IBM equipment by April 12, 1960, to prepare customers'state-ments by truck routes and by salesmen is evidence directly related to Respondent's defense.Findings are made thereoninfra, alongwith other such evidence.8 Teamsters had two collective-bargaining contracts with Respondent.The anniversaryor renewal date for both contracts was April 30, 1960The employees covered by thesecontracts were the drivers and warehousemen and the office workers. Fernandez was shopsteward for the office workers.The salesmen were Nieves, Manuel Alvarez, Marti, andGoyco.9 Respondent held a weekly sales meeting in the late afternoon of each Friday.Charles UNANUE & SONS, INC.581by telephone that the salesmen were interested in organizing and joining a unionother than Teamsters, and suggested to him that they should join the Teamsters.Price apparently did not feel he should disclose at that time that the salesmen wereinterested in becoming members of and being represented by Teamsters. On or aboutMarch 28, Price informed Charles Unanue by telephone that all but two of the localsalesmen had joined Teamsters.1e4.Respondents alleged intimidation, coercion, and restraint of employeesIt is undisputed that at the regularsales meetingon Friday, March 25, 1960, CharlesUnanue brought up the subject of the salesmen's organizational activity, and told thesalesmen they would have to call in from the first stop between 8 and 8:30 a in., thathe held a special meeting about 8 a.m., on Wednesday, March 30, to find out what thesalesmen had done with respect to union membership and designation of a bargainingrepresentative; at the Fridaysales meetingon April 1, he announced his resignation aspresident of Respondent and designated his brother, Frank, as acting president; at theregular meeting on Friday, April 8, Frank announced thatsalesmenwould no longerreceive a commission of 3 percent as they had in the past on sales given directly toRespondent; and the time allowed for payment of an account was decreased from 30or more days to 20 days, in order to havea neworder honored.The General Counsel contends that statements made by Charles in the course ofhis inquiry on March 25 and 30 regardingunionactivity and membership consti-tutedillegalinterrogation and threats of reprisalfor engagingin union activity andembracing union membership.General Counsel also contends that the requirementof calling in from the first stop between 8 and 8:30 a.m., each morning, CharlesUnanue's resignation, the elimination of commissions on direct orders, and reductionin the credit period, were reprisals for embracing union membershipand engagingin unionactivity.General Counsel also introduced evidence of statements made byFrank Unanue in conversations with Nieves on April 4, Marti on April 4 and 6, andManuel Alvarez on April 5, and made by Charles Unanue in conversations withManuel Alvarez on April 6 and July 1, and Marti on April 11. These statements,claimsthe General Counsel, constituted interrogation, coercion, intimidation, andrestraint.Respondent contends, and furnished evidence to support its contention, that thestatementsmade to assembled employees were permissive and intended to be themeans of Respondent's finding out if the employees had a bargaining representativewith which it should deal or whether it should continue to deal directly with the em-ployees on bargainable matters. It offered evidence and argues thereon that the re-quirement to call in from the first stop, and the representations to the salesmen thatcommissionson orders received directly from customers were to be discontinued,and the reduction in the time allowed for payment of an account from 30 or moredays to 20 days were actions motivated entirely by business reasons, and had noconnection with union membership and activity. Its evidence and argument thereonare also aimed at showing that the resignation of Charles Unanue on April 1, 1960, aspresident, was a personal matter due to an attractive offer made to him by a companyon the west coast, and an effort to escape from a number of pressures on him whichhe considered to have stemmed from his position as president of Respondent, includingthe impact on him of having an additional group of employees represented by acollective-bargaining representative.The evidence of what occurred on each of the dates of March 25 and 30, April 1,4, 5, 6, 8, and 11, and July 1, is considered in chronological order in the followingparagraphs.Unanue presided.The salesmen,and usually Frank Unanue,attended.Sales, collections,visits to customers,price changes,and products were discussed,along with other mattersthat had the attention of a management which exercised a close control over its salesforce.ioThis finding is premised on Price's testimony.Pricewas Respondent's witnessCharles Unanue testified that he talked to Price about March 28, regarding the salesmen'sjoining a union, but that it was not until after the March 30 meeting that Price disclosedto him that it was Teamsters they had joined. Price's testimony is corroborated by thefiling on March 29, 1960, by Price, on behalf of Teamsters,of a petition of certification asbargaining representative of the salesmen.Nothing in the record other than CharlesUnanue's testimony would support a finding that Price was still concealing the identityof the Union on March 28, shortly before his filing of the petition for certification in whichthe Union's identity was disclosed. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.The March 25,1960, sales meetingThe testimony of General Counsel's witnesses and Respondent's witnesses disclosethat Charles Unanue opened the March 25 sales meeting with the statement that hehad heard rumors that the salesmen were joining a union, that he then asked them,"What about it," and what their grievances were.There is also agreement in thetestimony that the salesmen remained silent. I credit the testimony of salesman Nieves,General Counsel's witness, that the salesmen had instructions from Price, presidentof Teamsters, not to discuss their union activity with Respondent, and that he wouldbe their spokesmanCharles then proceeded to cover the matters ordinarily discussedat a sales meeting.iiIn the course of his discussion of these matters, he gave the instruction that thesalesmen were to telephone Respondent daily between 8 and 8.30 a.m. from the firststop.This in effect iequired the salesman to be at the location of at least the firstcustomer by 8 to 8:30 a.m.Manuel Alvarez told Charles he could not do it as helived on Staten Island, and had to reach the metropolitan area by ferry.This trip,according to Alvarez, made it very difficult to make his first visit to customers by 8:30a.m.Charles said he would have to call in at that time.Monllor said to Charlesthat he would not call in between 8 and 8.30 a in., but would call in after 9 a.m.Charles Unanue testified on cross-examination that he did ask them at this meetingto call in from the first stop between 8 and 8:30 a.m.He claimed that he had askedthem in the past to do this, but that the salesmen always ignored the request.Hesaid he considered it unenforceable, as the salesmen could call in from their homes,and say that they were calling from the first stop.According to him, he made it apositive requirement in the case of Manuel Alvarez on March 25, because he madean issue of his inability to call in at that early hour.Nieves and Manuel Alvareztestified that the 8 to 8:30 call prior to the March 25 meeting did not have to be fromthe first stop, and that the salesmen would often make their first call after 8.30 a.m.,without any criticism from Respondent.Charles Unanue's testimony corroborates thelast part of Nieves' and Alvarez' testimony. I credit their testimony that prior toMarch 25, 1960, the salesmen were asked by Charles Unanue to make the first calldaily between 8 to 8:30, but he accepted or ratified their practice of calling in for thefirst time after that call, and that for the first time on March 25, Charles requiredall the salesmen to call in from the first stop between 8 and 8.30 a.m., and madecompliance by all salesmen with the instruction mandatory.Oscar Rodriguez, Re-spondent's witness, testified that Charles "insisted" that they call in in the morning.b.The March 30, 1960, special meetingAs previously found, it is undisputed that Charles Unanue held a special meetingof the salesmen at or about 8 or 9 a.m. on March 30 to discuss their union activity.Charles Unanue opened the meeting with the statement that he understood theyhad joined a union.He then asked who were the ones who started the union activity,what their grievances were, and what they wanted.As on March 25, no oneanswered.Charles said at this time or later that he might as well resign if no onewould talk to him.He said that there were several things he could do if they becameorganized, such as the bringing in of salesmen from Puerto Rico, moving the businessto New Jersey, closing it, selling direct to customers or through brokers like JosephVictory and Sons.He also said that he had a substantial sum of money to fight unionorganization and that he was willing to spend it.He also referred to a company inPuerto Rico whose employees selected a collective-bargaining representative andmade their demands on the employer through their representative.According toCharles, the employer moved the business overnight, and the employees were outof work.On two occasions during the meeting, Charles and his brother Frank were asked toleave the meeting, once by salesman Roldan and once by salesman Rodriquez.111 do not credit Nieves' and Manuel Alvarez' testimony that before proceeding with thematters ordinarily handled at the sales meeting,Charles asked who the leaders of the unionmovement were.When asked on cross-examination to restate what was said by Charlesat this meeting they failed to mention their testimony that Charles had asked about theIdentities of the leaders.The other five witnesses of General Counsel were silent regard-ing it, and Respondent'switnesses who testified as to what occurred at this meeting denied,it.While Garciawho filed a charge against Respondent and then testified for Respond-ent, stated In an affidavit he gave to General Counsel that Charles did ask this question,be denied on the witness stand under repeated questioning that Charles asked it. I credithis oral testimony. UNANUE & SONS, INC.583Roldan and Rodriquez suggested to the other salesmen during the absences of Charlesand Frank that the salesmen discuss with Charles what they were seeking throughunion organization.They refused.On the return of Charles and Frank to the meet-ing room, Charles was told by Roldan or Rodriquez that the salesmen had nothing tosay.After the second return, Charles asked the salesmen if they wished to knowanything about unions from him.Manual Alvarez asked him what he thought aboutTeamsters, and he replied, "That's a good union, is that the one you joined?"According to Charles' recollection, one of the salesmen either answered that they didnot know, or they all remained silent.At this point, Charles Unanue concluded themeeting with the statement that time was being wasted, and that the salesmen shouldgo out and make some sales and collections.iac.The April 1, 1960, meetingAt the regular sales meeting on the afternoon of April 1, Charles Unanue beganthe meeting by asking the salesmen what they were doing about organizing and whatthey wanted from Respondent.The reply from one of the salesmen was that hewould have to wait for Price, president of Teamsters, to answer.Charles then saidthat he could not understand why they could not go to him if they wanted certainbenefits or whatever it was they wanted.Manuel Alvarez answered by saying thatthe salesmen had been asking him right along for vacations and income insurance.'Charles then said that he felt the men had lost confidence in him, and that he wouldbe better off by resigning because he had been offered $22,000 a year to work forsomeone else.He announced that his brother Frank would be in charge from then,on, and arose, bowed his head, and walked out.He had tears in his eyes.Manuel Alvarez followed Charles outside the building and talked with him whilehe was getting into his automobile.He said to Charles that he did not think thatdrastic action like resigning was necessary.Charles replied that no one appearedto desire to tell him anything, that he had a wife and children to think of, and therewas a job waiting for him.He said he could not wait a few days for Price, presidentof Teamsters, to give him the answers he was seeking, that the job would not standaround waiting for him.After saying that he did not have things as good as peoplethought he had, he drove away.Frank Unanue conducted the meeting for a short time after Charles left.He dis-cussed routine matters such as prices and collections, and then ended the meeting.Manuel Alvarez told Frank that Charles ought to wait a few days before making adecision, that a few days would not make any difference. Frank answered that theycould not expect anything else from Charles since no one wanted to tell Charlesanything, that he was cornered like a rat, and did not have a chance to defendhimself.Frank then asked what the salesmen wanted, and Alvarez said income12These findings are premised largely on the testimony of Manuel Alvarez, who testifiedin English and was subjected to intensive cross-examination by counsel for Respondent.His testimony is corroborated by that of General Counsel's witnesses Marti, Monitor, Seijo, -and GoycoCharles Unanue's testimony would have shown, if credited, that he called themeeting to find out what the salesmen wanted and whether they had selected a collective-bargaining representative with whom he should deal or negotiate, or whether he could stilldiscuss the salesmen's demands or grievances directly with themHe admitted that hemay have said that he might as well resign since no one would talk to himHe recalledthat he mentioned about the plant in Puerto Rico closing down but that he referred tothe incident after the meeting when he was talking to four or five of the salesmenSales-man Rodriquez, Respondent's witness, testified that Charles referred to the closing down ofthe Puerto Rican plant during the meetingRespondent's counsel in his intensive cross-examination of Manuel Alvarez referred onlybriefly to the latter's testimony of what occurred at the meeting on March 30, 1960.Heasked him if Charles Unanue threatened the salesmen at this meetingAlvarez answered"yes "He also asked him if the subject of a brokerage system was brought up at thatmeeting.The witness answered "no," that it was first brought up at the April 12 meeting.I construe this answer to be in response to the question understood by Alvarez to bewhether Charles Unanue said at that meeting that a change would be made from sales-men to brokers I do not consider the witness' answer "no" to be testimony contradictoryto his testimony on direct examination that at the March 30 meeting Charles included ina list of things he could do to offset union organization the giving of the selling "to brokersand jobbers like Joseph Victory and Sons." Charles claimed in his testimony that at theMarch 30 meeting he was endeavoring to find out what union the salesmen had joined.I have found,supra,that Charles had knowledge before this meeting that the salesmen hadjoined TeamstersThe evidence does indicate that he did not disclose this knowledge tothe salesmenon March 30. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsurance,vacations,and seniority, that theyhad no raises,ormoney, in mind.Sayingto Frank thathe did notknow whatelse to tell him,Alvarezleft.13d.Conversations between Frank and Charles Unanue and individualsalesmenin April 1960On April 4, 1960, Frank Unanue, who considered himself asactinghead of Re-spondent, told Nieves and Manuel Alvarez, in separate telephone conversations, thatno orders would be delivered to customers who had an account unpaid 20 days ormore from date of delivery.He informed Manuel Alvarez that the salesmen wouldhave to convey this information to the customers.He also informed salesman Martipersonally of this new requirement at Respondent's place of business on April 6.In a conversation with Manuel Alvarez on April 5, Frank Unanue made it clear thatorders were held up at least temporarily starting April 5 where the customers'accounts were outstanding 20 days or more.The practice was in full force and effecton April 11, 1960.Frank Unanue contended in his testimony that no more than the usual numberof orders were held up, and that the terms of 30 days were not changed. Accordingto him if new orders were honored when an account was unpaid after 20 days, thenthe terms were greater than 30 days.According to the testimony of Charles andFrank Unanue, the holding up of orders to a customer if his account was unpaid after20 days was in effect at the time of the hearing.They claimed that the customerstillhad 30 days to pay his account. Frank testified that the trade had notice ofthis new selling policy.When Manuel Alvarez telephoned in on April 6, 1960, he was told by FrankUnanue that Charles wished to talk to him.Charles asked him what was wrongwiththe salesmen,were they "crazy," who were the fellows that had started the busi-ness of organization, how far had it gone, and what was the other union.Accordingto Alvarez, Charles was still under the impression that the salesmen had joined aunion other than Teamsters. It is to be noted that on March 31 Respondent hadnotice of the filing of a petition for certification by Teamsters on March 29 and thatCharles, on behalf of Respondent, along with Price, on behalf of Teamsters, hadconsented to an election on April 2, 1960.Charles testified that it may have beenPrice who brought the agreement to him on April 5.On April 6, 1960, when salesman Marti had left some orders at Respondent'sand was leaving, Frank Unanue called to him and asked him to sit next to his desk.He asked him his opinion of the Union.Marti replied that he knew nothing aboutunions.Frank then asked him if he planned to "continue with the union" and hisanswer was that he would follow the majority. Frank's response to this statementof Marti was that while he liked him and would do anything for him, since he wasgoing to join the Union, "the axe would fall on his head the same as with the otherpeople."Marti telephoned Respondent on Monday, April 11.He was told by the personanswering the telephone that Charles wished to talk to him.When he was con-nected with Charles, the latter asked him if he had much work to do.He toldCharles that he was half-finished, that on Mondays he was in Brooklyn and had alot to do there.After disclosing to Charles that he was on Bushwick Avenue,Charles asked him to come to Respondent's office by taxi.He did so.When heentered Charles asked him to be seated, and then asked him his opinion of theUnion.Marti answered "that his opinion had nothing to do with it."Charles nextsaid that if he had nothing to do with it who was the party organizing "all this."Marti responded with the statement that he did not know.Charles, at this pointin the conversation, said that if he, Marti, left the Union, he would give him betterwork and more money.Marti's reply was that during his life he had often beenhungry, and had worked 7 days a week, and that to do his duty toward Respondentby working 7 days a week, he did not have time to take his wife to the theater nextis I have credited Manuel Alvarez' testimony of what was said and done on April 1, 1960.The testimony of the other witnesses, those for General Counsel and Respondent, corrobo-rates substantially Alvarez' testimony.According to Frank and Charles Unanue, thelatter was still making an effort to find out the identity of the collective-bargaining repre-sentative selected by the salesmen, and what the grievances or demands were.CreditManager Bonfiglio prepared a letter to Charles in which it was stated that the salesmenwished Charles to remain as president of Respondent.Salesmen Rodriquez and Cruz,Respondent'switnesses,testified that the letter was prepared at the request of all thesalesmen.The names of the salesmen,however,were typed in the place on the letterwhere the signatures would normally be placed.There were no signatures on the letter.The letter was delivered to Charles at the latter's home by his brother Frank. UNANUE & SONS, INC.door to his home to see the opera "Carmen," that was playing there.He continuedthat he then had enough money,and was not interested in working as hard as hehad been doing. The conversation ended.On July 1, 1960,when Manuel Alvarez visited Respondent to obtain a recom-mendation for use in his seeking of a position with another company, he and Charleshad a conversation.Charles asked Alvarez who the salesmen were who started-the organizing and why the salesmen had not come to him first.He then askedAlvarez to consider all the trouble they were getting into.Alvarez replied that hewas not the leader of the organizational activity although Charles thought that hewas.He told Charles that he would not be able to live with himself if he disclosedwho the leader was.Charles replied that he knew who it was, and mentionedNieves.Alvarez then inquired how it could be Nieves as he had been making$12,000 a year,and made more in the year ending in April 1960.Charles replied'that the section in which Nieves was selling was going down.14e.The April 8,1960,meetingFrank Unanue presided at the regular weekly sales meeting on Friday afternoon,April 8.Charles Unanue was in and out of the meeting but did not take part in,it.15Frank informed the salesmen of the requirement that no new orders would'be delivered to a customer who had an account unpaid 20 days or longer.He alsodistributed a proposed form letter to the trade in which it was stated that a 2-per-cent discount from retail list price would be allowed on orders given directly to the-Respondent and an additional 1 percent from list price for payment within 10 days."The statements of Charles Unanue made to Manuel Alvarez on July 1, 1960, could-not be held violative of the Act as the complaint does not allege them to be a violation.However, they are evidence of the motive behind the conduct of Respondent which the-allegations of the complaint place under scrutiny.I have premised my findings on the individual conversations Nieves, Alvarez,and Marti-had with Frank and Charles Unanue on the testimony of Nieves, Alvarez,and Marti.Frank Unanue admitted talking to Nieves, Manuel Alvarez, and Marti about the changein the time allowed for payment of accounts during the times they telephoned in during-April 4, 5,and 6.His testimony is silent as to the testimony of Marti about their con-versation on April 6,1960, about union activity.Charles Unanue's testimony is silentwith respect to Marti's testimony of a conversation with him at Respondent's place of-business on April 11, and of a telephone conversation between him and Alvarez on April 6,1960.As previously stated,supra,Ihave been impressed with the holding up of ManuelAlvarez' testimony in spite of intensive cross-examination by Respondent's counsel, and,,his demeanor as a witness In evaluating Alvarez' testimony of what was said in the con-versation between him and Charles Unanue on April 6, and Marti's testimony of what wassaid in a conversation between him and Charleson April 11,I have given weight to thesilence in Charles Unanue's testimony with respect to such conversations.While Martitestified that he had a conversation with Frank Unanue on April 4 by telephone along thesame line as his conversation with him on April 6, I do not give this testimony any weightas it lacks definitenessI do not agree with Respondent's counsel's contentionthatMarti'stestimony should be disregarded because of his sometimes excitable attitude and his testi-mony on cross-examination.In response to Respondent'scounsel'squestionwhetherCharles Unanue had said anything more about union activity than that he had heard'some rumorsabout it, Martireplied that he had already testified on the point,that counselcould referto it, thathe was getting hoarse.Respondent's counsel did not press thewitness to answer. If he had done so, I would have directed the witness to answer.Hereadily responded in a similar circumstance.Marti, an older person in his sixties or-seventies,was obviously under severe nervous strain.However, be appeared to me to-be aware of his obligation to testifytruthfully,and strove to do so.His cross-examinationfailed to disclose any falsification in the course of his testimony on direct.>sFrank Unanue testified that his duties prior to his designation by his brother Charlesas acting head of Respondent at the meeting on April 1, 1960, were those dealing withoffice administration and traffic.He identified office administration as spot-checking onoffice procedures like collections,seeing that the billing was sent out on time, that the-warehouse was readying orders for delivery,and that "cash is being posted."He describedhis traffic duties as scheduling trucks, making sure merchandise was picked up from piers,following up on customs entries, and keeping posted on all freight traffic. Charles Unanue-testified that Frank was his assistant in all the details,and that it was Israel Rodriquez,who, in fact,handled the scheduling of the trucks.Charles further testified that Frankwas not qualified to operate Respondent's business operationsAccording to Charles, if heleft the business,his brother Joseph,the vice president,would be the executive head. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe salemen would not,as they had in the past, said Frank, receive any commissionon these sales.Their commission had been the regular 3 percent.I credit Charles and Frank Unanue's testimony and the testimony of other wit-nesses of Respondent that this form letter was never distributed to the trade.Charlestestified that he had no intention of permitting such a practice to be effective. 1 creditGeneral Counsel's rebuttal witness, Maratea, that he received in the mail an undated-copy of the form letter.His copy, like the copies distributed for discussion at theApril 8 meeting, had only the typewritten signature of Unanue & Sons, Inc., byFrank- Unanue, secretary-treasurer.The evidence of record placed the burden onGeneral Counsel of showing distribution to the trade by more than receipt of thisform letter by one customer.This particular copy could have been dropped in themail by one of the salesmen. It is undisputed, however, that Frank Unanue gavethe salesmen to understand,on April 8, that it would be mailed out to customers,and that they were going to lose the 3-percent commission on all the direct ordersthat it could attract from the trade. It is likewise undisputed that Charles wasaware of what Frank was doing, and did nothing to remove this pressure on the sales-men which such an announcement placed on them.16f.The election on April 18, 1960The Board-conducted election of April 18,supra,was held at Respondent's place,of business between 8 and 8:30 a.m.,in a unit of"all sales employees employed bythe employer at its Brooklyn, New York, plant, during the payroll period closingMarch 23, 1960." The vote of each of the 12 local salesmen was challenged bythe Respondent on the ground that they were all discharged for cause on April 12,1960.The discharges will be discussedinfra.I credit Marti's testimony that while Marti was waiting in the hallway to enterthe room where the voting was held, Charles Unanue stopped close to him andstated in a loud voice in Spanish that through the fault of two salesmen who hadmade no progress,they had been convinced to join the Union,and they had fol-lowed them.The Board'sRegional Office representative supervising the electionthen said something to Charles.Thereupon the salesmen,some of whom wereahead of him upstairs,and some behind him on the stairway, and some immedi-ately outside,went by turn into the room upstairs and voted.I also credit CharlesUnanue's testimony that after the salesmen voted he said to them on the stairway"that just because they votedin anelection did not mean that they couldn't makean application as a broker,"and "whether they were a broker, or not has nothingto do with the election, whether they voted for me oragainstme." I find thatCharles made this statement in Spanish.The record shows that he spoke to thesalesmen in Spanish.g.Respondent's defensestoallegations of intimidation,coercion,and restraintRespondent'sdefenses to the alleged conduct constituting interrogation, threats.and reprisals,and promises of benefit are premised on its attacking the evidence ofGeneral Counsel as to what was said and done during the times set forth in sub-section 4, above.My credibility findings have resolved the issues arising out of theadverse positions of General Counsel and Respondent.Respondent relies strongly on the testimony of Rodriquez supported by Cruz thatitwas Rodriquez who said on March 30,that Respondent would close the plant ormove it to New Jersey.Counsel for Respondent points to the testimony of salemanSeijo,General Counsel's witness,that Rodriquez made this statement to the sales-men onApril 12, 1960.I took this contention of Respondent into consideration in finding that CharlesUnanue said at the March 30 meeting that Respondent could close the plant downor move it to New Jersey,when he was listing for the salesmen'sbenefit severalthings Respondent could do to thwart the union organizational activity and repre-sentation of the salesmen by a collective-bargaining representative.Ido not discredit Rodriquez'testimony that he made this statement to the em-ployees.I find that if he did say it, he said it after it was first stated by CharlesUnanue, and as a reminder of what Charles Unanue said,and as an inducement tohave the salesmen go along with his suggestion to them that they discuss their griev-ances or demands with Charles Unanue and abandon their plan for representationby a collective-bargaining representative.Absent more convincing evidence, I find19I credit Manuel Alvarez'testimony that in an April 4 telephone conversation he hadwith Frank Unanue, the latter told him of the discontinuance of the 3-percent commission,on the orders received by Respondent directly from the customers. UNANUE & SONS, INC.587that Rodriquez would not suggest that Respondent would commit the illegal act ofmoving the business or closing it down to avoid a legal duty to recognize a union se-lected by the majority of the salesmen and negotiate with it, without some prior state-ment to that effect by Charles Unanue or some other representative of management.5.The discharges of the salesmen and the offers to engage them as "brokers"a.The April 12, 1960,meetingAt or about 5 p.m., on Monday, April 11, Respondent sent -a telegram to eachof the 12 local salesmen at his home address,informing him he must be present ata special meeting to be held on Tuesday morning, April 12, at 8 a.m.Respondentalso stated in the telegram that the salesman had to bring account books, collectionsheets, blank order books, and any property in his possession belonging to Re-spondent.The salesmen appeared at the scheduled time on Tuesday morning, April,12, with the material they were asked to bring with them.The meeting was begunby Charles Unanue about 8:25 a.m. Frank Unanue and Joseph Unanue were also -present.Frank Unanue had flown to Puerto Rico on Friday, April 8, and returnedwith Joseph on Monday morning, April 11.From an evaluation of the testimony of the seven witnesses of General Counsel'and the seven witnesses of Respondent, including Frank and Charles Unanue, who,testified as to what occurred at the special meeting on the morning of April 12, Ifind that the following occurred.At the outset Charles Unanue instructed the salesmen to place the property theywere asked to bring with them on a table outside the conference room.When theyreturned to the meeting room, Charles told the salesmen that because of all thetrouble due to union organization, that nobody seemed to know anything about it,and nobody wanted to tell him anything about it, he was forced to change theselling system from salesmen to independent brokers, and from open territories toclosed territories, and that in view of the change, the sales department was beingdismissed.He further said that he would naturally consider them for the jobs asbrokers if they wished to file applications for such jobs.He stated that they couldbetter sell the Goya food products in view of their experience in selling that line.He further stated that if they filed applications he would give them preference forthe jobs, that eachsalesmanwould have a definite territory as a broker or anotherposition of an equivalent nature, and each one of them would earn as much as hedid the previous year.Then Charles stated that if there were any questions he wouldsitat his desk and answer them.Charles then brought the meeting to an end.Manuel Alvarez asked him if they were out. Charles replied, "Let's say youare justno longer needed."The salesmen went out of the meeting room.Monllor asked Joseph Unanue forthe application form.Joseph replied there were no forms, that there was notanything.Charles then came out and said that the applications would be readyby 12 noon.He had improvised a simple application form containing requests forinformation which was already available to RespondentThe salesmen who were-the eight Charging Parties left.They did not appearagainat Respondent's premisesuntil the election on April 18, 1960, which is discussedsupra.Salesmen Rodriquez,Roldan, and Joseph Alvarez, Respondent's witnesses, remained.They receivedapplication forms about 10:30 a.m.They filled out applications and were inter-viewed by Charles Unanue and hired by him that day as what Respondent contendswere and are independent brokers.Oscar Cruz who had been mostly engaged insetting up Respondent's products on shelves in supermarketsand otherretail storesfilled out an application in the afternoon and was hired that evening or the nextmorning.On or about April 15 Charles Unanuebeganadvertising for "independentbrokers." 1717 These evidentiary findings are a composite of the testimony of Manuel Alvarez andCharles Unanue.The testimony of these witnesses was evaluated against the backgroundof the testimony of six other witnesses of General Counsel and six other witnesses ofRespondent who testified as to what occurred at the meeting on April 12. In creditingAlvarez' testimony that Charles stated that the union activity was the cause of the changein Respondent's system of selling, I have considered the testimony of Respondent's wit-ness Garcia,and General Counsel'switnesses Seijo, Nieves,Marti,Monllor,and Ruiz tothe effect that Charles laid the blame on the union activity, at the outset of the meeting.In arriving at this finding,I have also considered the complete silence and complete lackof reference, in the testimony of Charles and Frank Unanue and Respondent's other wit-nesses, Rodriquez, Roldan, Cruz, and Joseph Alvarez, with respect to anything being saidin Charles'statement to the salesmen as to the cause of the change from salesmen to 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The April 20,1960,meetingOn the morning of April 20, salesmen Alvarez, Garcia, Goyco, Marti, Monllor,Nieves, Ruiz, and Seijo filed the separate but identical unfair labor practice chargesagainstRespondent.They were accompanied to the Regional Office of the Board byPresident Price of the Teamsters.He filed an identical charge against Respondent onbehalf of Teamsters, and assisted the eightsalesmen inthe filing of their charges.Following the filing of the charges, and after Price and the eight salesmen hadhad a conversation, Price called Charles Unanue at Monte's where he was havinglunch.Price asked him if he would take the salesmen back if they withdrew thecharges and he stepped out of the picture.Charles replied that he could take backonly four of the salesmen at that time, but would take back the remainder asquickly as he could.Price suggested to Charles Unanue that he meet with himand the eightsalesmen.After a colloquy initiated by Charles as to whether Pricerepresented the salesmen, and whether he should be present at a meeting betweenhim and the salesmen, Charles told him to arrange a meeting and to attend themeeting with the salesmen.Price arranged for a room at the Hotel St. George inBrooklyn.Shortly thereafter, Charles Unanue, Price, and the eight salesmen ap-peared at the place where the meeting was scheduled to be held.Price first spoke to Charles.He spoke to him in English since he did not speakSpanish.He said he felt that he was responsible for the men losing their jobs, thatthere was no law stopping Charles from changing Respondent's selling system fromsalesmen to brokers, and that off the record he would like to make some kind ofarrangement so that he could get back to work and forget the whole matter.Hefurther said he would leave it to Charlie to see if he could arrange something sothat the salesmen could go back to work under the old conditions without anyreprisals, and that the whole thing would be dropped.He was asking Charles totake the salesmen back as employees on the same basis as existed prior to April12, 1960. In effect, he stated that the Teamsters would withdraw its charge, andhe would attempt to persuade the eight salesmen to withdraw their charges andabandon their organizational efforts.Price withdrew the Teamsters' charge on-April 21.Charles said to the eightsalesmen inSpanish that they would have to file applica-tions for "brokers," that he would review them and select four to begin work im-mediately.The other four would receive letters of recommendation, and wouldhave an opportunity to collect unemployment insurance.Charles said he wouldhelp the others to be placed in jobs if he could do so.He also said they would allmake as much as they did the prior year, and he would not take on any morebrokers until he had taken aback all of the eight and had given them a franchisedterritory.In response to a question Charles said the commission would be 2 per-cent.Marti spoke to Charles Unanue.He told him that if he gave thesalesmenthe same routes as before and would pay 50 percent of the insurance cost, the menwould return to work and pay the remainder of the insurance cost.The insurance.cost was the premium on insurance to indemnify Respondent against losses from baddebts.The salesmen were required to absorb some of the bad debt expense.Charles replied to Marti that he would take back four, then in a couple of monthsanother one, so that after a couple of years he would have them all back.He madeitclear that they had to file the applications he considered applications for jobsas "brokers."The salesmen asked Charles for applications; he said they were atthe office.The salesmen and Charles went to the office, but they did not go to-gether.Thesalesmenreceived application forms at the office and specific times-during the next morning for individual interviews by Charles.However, 15 min-utes after they had received the applications and the times for the interviews, ManuelAlvarez came to Charles' office, returned the application forms to him, and said thatthe salesmen did not wish to fill out the forms unless he would agree to take themall back.Charles would not agree to do this, and they all left. Salesman Garcia,one of the salesmen who had filed a charge that morning, telephoned Charles Unanueabout 6 30 p in., and told him he would like to fill out an application. Charlestold him to do so and to come to the office the next morning.He was engagedas a "broker" on April 21, 1960.The above findings as to what occurred at the April 20 meeting are supported"brokers," except the statement that it followed a decision between or among the IInanuebrothers.I have credited Charles IInanue's testimony that he referred to a change from-open sales territories to closed sales territories in view of the supporting testimony ofRodriquez and Roldan,the nature of the record, and the complete silence in the testimony-ofGeneral Counsel's witnesses as to any reference by Charles IInanue to exclusive salesareas.General Counsel did not offer any rebuttal testimony to this position of Respondent. UNANUE & SONS, INC.589by the testimony of both General Counsel's and Respondent's witnesses.The con-flict is in the testimony dealing with the withdrawal of the charges,and reversionto the nonunion conditions.General Counsel'switnesses Nieves and Alvarez testi-fied that Charles made the statement that his offer to take four back and the re-mainder as quickly as he could was conditioned on the withdrawal of the charges.Charles testified that he made no reference to withdrawal of the charges in thisconversation,that whatever reference was made to it was made by Price. Pricetestified that he was the one who mentioned the withdrawal of the charges.Garciaalso testified that it was Price who referred to the withdrawal of the charges.Thetestimony of General Counsel'switnessesMonllor, Seijo,Goyco, and Ruiz is silenton this issue.I find that Charles Unanue made no reference to the withdrawal of the chargesor to reverting to the prior nonunion conditions in any statement he made eitherto Price in the conversation over the telephone in which it was agreed to meet atthe Hotel St. George,or later in the discussion he had with Price and the ChargingParties at the Hotel St. George.However, it is clear from the testimony of Priceand Charles Unanue that the responses Charles made in answer to Price to theeffect that he would take back four and the rest when he could were in response tothe statements of Price that he would withdraw the Teamsters'charge and attemptto persuade the other Charging Parties to do the same, if Charles would take themen back under the old conditions and with no reprisals.The question that remainsfor resolution is whether the willingness of Charles Unanue to take back four sales-men immediately and the others when conditions permitted resulted from the offerof Price to withdraw his charge and to attempt to persuade the others to do thesame, and the representation that the employees would return to their prior non-union status.c.Respondent's defenses of the discharge(1)TheDecember19 and 20,1959, decision to change the selling systemRespondent's chief defense is that a fundamental change was made in its sellingsystemon April 12, 1960,in accordance with a planadopted byRespondent'sboardof directors in December1959, and thatthe change caused the discharge of Re-spondent's salesmen and not any antiunion motivation as General Counsel contends.CharlesUnanue's testimony deals at lengthwith the adoptionof the plan inDecember 1959.He testifiedthat hehad a meetingwithbrothers Joseph andFrankon December19 and 20. They decided atthis time tohave theIBM machines handle accountsreceivable,accounts payable, andthe payrolls,and also decidedto have the IBMmachines programed to arrangeorders by routes withindesignated delivery areas.It is also the contention of Respondentthata decisionwas reachedto have eachsalesman assigned to an exclusive sales areawhich wouldbe, tied inwith the truckrouteswithinthe delivery areas.TheIBM machineswereto prepare the cus-tomers' statementsto bear thenumber of the route,within one of the designateddelivery areas,and the number of the salesman selling withinthat route.Thisprogram wasto be effective on April30, 1960, and to overcome the oppositionof the salesmento being deniedoverlapping and open sales territories, they were tobe dischargedwith 2 weeks'notice and reengaged as independentbrokers.Accord-ing to Charles, he told his brothers at theDecember meeting thatthe newprogramwouldmake possible the reduction of salesmen's commissions from 3 percent to11/2percent.Charlestestifiedclearly thathe considered an independent brokerto be an independentcontractor,and not anemployee.This is evidentfrom thetestimony thathe said to his brothersinDecember1959that the salesmen wouldbe separateand apart from the Company,and from histestimony thathe consideredan independentbroker tobe an"independent businessman."Frank Unanue cor-roborated,on direct examination,Charles' testimony about truckroutes and ex-clusive sales areas.He made no mention of independentbrokers.On cross-exami-nation, he testified he believedCharles referredto independentbrokers, and thathe said brokers would result in more savings.He gave his opinionthat there wouldbe savings in automobile insurance and hospitalization(2) Theplacing in effect of the selling plan adopted in December 1959Charlesfurther testified that upon the failure of the salesmen, exceptCruz, tocall in on Monday,April 11.1960,and his receivingwordfrom a customer thatone of the salesmen had saidthat there was 'a good chanceof a strike by the salesmenon Wednesday,April 13,and being questionedby anothercustomeras to whetherthe salesmen were going to strike, he recommended to his brothers Joseph and 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrank in a meeting in the afternoon of April 11,18 that the plan adopted in December1959, to change selling system from open to closed sales territories and from sales-men to independent brokers, be placed in effect immediately instead of on April 30.He testifiedthathe told them it would have to be without the 2 weeks'notice asoriginally planned.According to Charles,his brothers and he reached a decision to,follow this recommendation.Through to midnight on April 11,and on to 2 a.m. onApril 13, said Charles, route numbers were given to some new accounts,the olderaccounts already having them,and the IBM machines were programed to produce,customers'statements containing route numbers within designated delivery areasand numbers for the salesmen handling the accounts.According to Charles, onApril 12 the"brokers" were given customers'statements set up in this way.'Respondent'scounsel offered in evidence,through Respondent'switnessRod-riquez, a customers'statement dated June 30, 1960,as representative of the situationthat prevailed on April 12,1960.On inquiryby theTrial Examiner as to the reasonwhy statements as of April 12,or close thereto, were not offered by Respondent,customers'statements dated March 31, 1960,and April 1960,were offered andreceived in evidence.While the April30 statement had a route number on it, theMarch 31 statement did not. The testimony disclosed without dispute that March 31statements were the statements distributedon April12 to the four who had beenengaged as "brokers."The testimony also discloses that the customers' numberson the statements had been assigned to customers in alphabetical order when theIBM machines were first used, and that the salesmen'snumbers were assigned in1959 for the purpose of computing commissions and for research purposes.Charlestestified that the salesmen's numbers had to be reassigned.The evidence does notdisclose whether the, salesmen'snumbers on the March31 or the April30 state-ments identified the salesmen actually handling the particular accounts.The testimony of Respondent'switnesses disclosesthatIsraelRodriquez, whorouted the trucks,took all the March 31 statements that were to be handed to thefour"brokers" and manually separatedthem .in four groups identified with the foursales areas given to the four"brokers."Since there were only four "brokers,"there,were only four sales areas.Rodriquez was given the Bronx,and Roldan was givenBrooklyn.Without bothering to consult Charles,they exchanged sales areas and, Ipresume, the March 31 customers'statements.The sales areas were at best tem-porary since Charles advertised for brokers on orabout April15 and, according11Pursuant to instructions from Charles Unanue on April 7, Frank Unanue flew to PuertoRico on April 8 and returned with his brother Joseph on April 11 In a meeting of thethree brothers in the morning of April 11,Joseph remarked,according to Charles,that heunderstood he was quitting.Charles stated that he listed a number of things that wereinfluencing him to take a job on the west coast,one of which was that the salesmen wereorganizing.He also testified that he received the offer of employment from the westcoast firm in August 1959, and that while he was at a canners'convention in Miami,Florida, in January 1960,he met a representative of the firm who made some reference toit.He bought a plane ticket on April 5, 1960, to San Francisco for Friday,April 8Hesaid he made a few telephone calls arranging appointments for Saturday and Sunday ofthat weekendAlthough he had the plane ticket on April 6, he directed Frank on April 7 to departfor Puerto Rico on April 8, when he purportedly was to embark for San Francisco. It isdifficult to believe that a position offered to him the prior August was still open.If he hadreceived some definite information that it was,he would certainly have disclosed it at thehearing.In addition,in the absence of more convincing evidence,I find it hard to believethat business appointments were arranged for Saturday and Sunday.If they were, it wasincumbent on Charles Unanue to disclose enough information about them to clear awaythe nebulous appearance his testimony had with respect to this matter.Also, the con-tinued close supervision Charles gave Frank after resigning and designating him as execu-tive head appears to indicate that he did not contemplate actually going through with it.No testimony was offered by Charles that he had to, of did,call off any appointments onthe west coast for the April 9 weekend.He testified that he told his wife that he wasgoing to San Francisco and went into New York City and rested.It could be that heintended to take a junket to San Francisco,but it was only to further mislead the sales-men into thinking that lie was leaving the di in because thev refused to disclose theirunion activity to him or to abandon it and negotiate directly with him.His readiness togive up the west coast plans without some hesitancy because of plans or commitments hesupposedly had made,when Joseph, according to Charles,said that he was needed tosupervise the change in the selling system, further supports the inference I draw that henever intended to leave, did not check with any firm regarding an offer it had previouslymade to him,and had no schedule of appointments on the west coast for the weekend ofApril 9 and 10. UNANUE & SONS,INC.591.to Rodriquez,Respondent employed six or seven"brokers" between April 12 and 20.This would mean three over and above four on April 13.As statedsupra,Garcia,a former salesman, became a "broker"on April 21.Ernesto Perez was engaged onMay 6.So the sales areas required adjustment as the complement of "brokers"was supplemented.Apparently the June 30,1960,customers'statement representedeverything that Charles Unanue contended was in effect on April 12.Charles testi-fied that in May and June 1960,Respondent had nine "brokers."The nine salesmenhad designated sales areas.The June 30 customers'statement showed the truckroute, which also identified the sales area,and the salesman's number handling thatsales area.I suppose Charles had reassigned the salesmen's numbers by then.To support Respondent's position that the plan to change to independent brokerswas adopted on December 19 and 20, 1959, Charles Unanue testified that he toldPrice, president of Teamsters,in a conversation occurring a few days later, afterChristmas,that there would be changes in Respondent's operations.This testimonywas corroborated by the testimony of Price.However, Charles admitted on cross-examination that when he mentioned changes to Price he had in mind possible re-ductions in the number of drivers and warehouse and office personnel.This couldresult from the use of the IBM machines to handle accounts payable, accountsreceivable,and payrolls,and the arranging of orders to be delivered by truck routes.These reductions had no relation to a change in the selling system.To be consideredwith this defense of Respondent is the admission by Charles that no one was informedof the proposed changes in the selling system adopted in December 1959 but brothersFrank and Charles,and the absence of evidence that any steps had been'taken byApril 12 to prepare the 2 weeks' notice which the salesmen were to receive in themiddleof Aprilwith respect to the change that was to affect them radically startingApril 30, 1960.(3)The defense that the salesmen did not call in on April 11Also to be considered is the testimony of the salesmen with respect to their calling inon April 11.According to Charles Unanue, Oscar Cruz was the only salesman whocalled in.He called in in the afternoon.Frank Unanue testified that he did nottalk to any of the salesmen on April 11. Charles testified that when Oscar called inhe told him that the salesmen told him not to call in. Cruz, who was Respondent'switness, testified that at a meeting at Fernandez'house on April 8, following theweekly sales meeting, the salesmen decided not to call in, but gave him permission tocall in when he told them he was on salary. Rodriquez,Respondent's witness,testifiedhe called in.Garcia, another of Respondent's witnesses, testified he did not call in.Monllor testified that he called in twice on April 11. Seijo said he did not call in atthe first stop on that date because he went to the airport,but that he called in about2 o'clock in the afternoon.Alvarez and Goyco testified that they called in from thefirst stop that morning.Ruiz' testimony is silent as to what he did. So also isthe testimony of Roldan and Joseph Alvarez.Nieves testified that it was his bestrecollection that he called in, that he always called in and had no reason to believehe did not.I have already credited Marti's testimony that he called in on April 11,and as a result of a request made to him by Charles in the course of the telephoneconversation,he visited the Respondent's business in Brooklyn the same day andhad a personal conversation with Charles.So 8 of the 12 salesmen testified that they called in on April 11,1 testified that hedid not call in, and the testimony of 3 of the salesmen is silent as to whether they didor did not call in.Six of the salemen who testified they called in were witnesses forthe General Counsel.The testimony of one of General Counsel'switnesses is silentas to what happened.Two of Respondent'switnesses testified they called in, one,Garcia, testified he did not call in, and the testimony of the other is silent as to thismatter.Colon,Respondent's telephone operator and witness,testified that Respond-ent's witnesses Rodriquez,Roldan,and Garcia called in, but that General Counsel'switnesses Nieves, Goyco,Monllor,Marti, and Alvarez did not call in.As statedabove, Garcia testified,contrary to Colon, that he did not call in.And the testimonyof Roldan,who called in according to Colon, is silent as to whether he did or did notcall in.The testimony is undisputed that usually the salesmen called in every day. In viewof the "too pat" testimony of Respondent'switness Colon,and the contrary testimonyof Respondent'switness Garcia, and the conflict between what Charles Unanue testi-fied Oscar Cruz told him about calling in on April 11, and Cruz' version of what thesalesmen purportedly told him on that date,and the positive testimony of ManuelAlvarez, Monllor, Seijo,Goyco, Rodriquez,and Marti that they called in,and Nieves'testimony that it was his best recollection he called in, I do not credit the testimonyof Charles Unanue that only Oscar Cruz called in.I credit the testimony of Manuel 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlvarez, Nieves, Monilor, Seijo, Goyco, Marti, Rodriquez, and Cruz that they calledin.I also find that the record fails to show whether or not Garcia, Ruiz, Roldan, andJoseph Alvarez called in. It is apparent that there was not the failure to call in thatwould motivate Charles Unanue in the ordinary course of events, and without thepresence of what he considered extenuating circumstances, to change so radically theselling system without notice to the employees substantially affected.(4) The defense that the Charging Parties resigned to enter businessRespondent sought to establish that Nieves and other salesmen had contemplatedestablishing a business of their own, and because of this thinking, they refused to file"brokers" applications on April 12 and 20, 1960.The evidence shows the Nieves, Ruiz, Marti, and two other former salesmenorganized a distributing business, competitive with that of Respondent, and incorpo-rated it as United Salesmen, Inc.The General Counsel made available to Respondent for examination on the witnessstand Attorney Jerome Gerwitz, who handled the incorporation of this new business,the lease of the premises where they were doing business, and the drafting of thestockholders' agreement, and participated in all the conferences in which the newbusiness began taking shape.His testimony showed that the earliest action taken bythe salesmen, to his knowledge, was on April 22, 1960.Manuel Alvarez, who didnot participate in the organization of the business and had no part in it, met theattorney through a common friend on April 21 and arranged for the five salesmen tomeet with the attorney.His participation ended at that point.Nieves testified that he made inquiry at the Regional Office of the Board withrespect to the possibility of starting a business.Price testified that the morning ofApril 20 the salesmen discussed at the Regional Office the possibility of going intobusiness.Respondent contends that Nieves made the inquiry on April 20 and, there-fore, these five salesmen were not acting in good faith when they met with CharlesUnanue at the Hotel St. George. It is Respondent's position that they did not wishreemployment on April 20.(5) Evidence to be considered in connection with Respondent's defensesIn the analysis of evidentiary findings and the making of concluding findings thatwill follow, there is other evidence of record that requires consideration.There is the testimony of Charles Unanue and witnesses of Respondent employedby it prior to April 12, 1960, that these latter witnesses continue to receive hospitali-zation benefits, Blue Cross and Blue Shield, and that their automobile insurancecontracts that were executed prior to April 12 had still time to run. Perez, a "broker"not previously employed as a salesman, testified he received no hospitalization orinsurance benefits.Both types of "brokers" and Charles testified that taxes had notbeen withheld since April 12, 1960.Their testimony unequivocally discloses that the same conditions exist for them as"brokers" as existed for the salesmen prior to April 12.They must call in from thefirst stop, there are weekly sales meetings on Friday afternoon, they receive a com-mission on sales, which is now 2 percent, and they receive commissions on ordersgiven directly to Respondent as well as orders they take personally.The terms onwhich they sell are 30 days with no new orders when accounts are unpaid 20 days orlonger.Charles exercises the same supervision over them as when they were classi-fied as salesmen.For example, he checks them at weekly sales meetings when theydo not call in as required.They do not have any contracts with Respondent.Themedium of employment is the application Charles Unanue prepared on or aboutApril 12, 1960.The form requires the date completed; name and address of appli-cant; employment experience during the last 5 years; a bank, business, and personalreference; a yes or no answer to the question whether the applicant had been arrested,and if so, the circumstances and results; the territory the applicant preferred; netearnings for the prior 5 years; experience in selling foods in Spanish-Americanneighborhoods; whether English or Spanish or both was spoken well, some, or notat all; and the applicant's opinion of his ability to work effectively as a broker.There is also the testimony that the "brokers" who were salesmen continued to keep,their accounts in their homes.And that Respondent had had collective-bargainingrelations with the labor unions over a period of 61/2 to 7 years when Charles waspresident, and that he handled all the labor relations.Finally, there is the testimonyof Price that the collective-bargaining contracts for the drivers and warehouse em-ployees and the office workers in effect at the time of the hearing in August 1960 ranfrom May 1, 1960, that they were negotiated in May or June 1960, that the 60-daynotice of intention to bargain for changes in the prior contracts was given by Team- UNANUE & SONS, INC.'593stern to Respondent at the end of March 1960, and that the new contracts containedwage increases.Price further testified that two other representatives of Respondent,and not he,negotiated the changes.B. Analysis and concluding findings1.The interference, restraint, and coercion of employeesI have made evidentiary findings of what Charles Unanue said to the assembledsalesmenemployees on March 25 and 30, and April 1, 1960, by way of inquiry as totheir union membership and activity. I find this inquiry to have contained a tone ofaggressiveness which called the employees to disclose to their employer who the leadersof the movement were, and something they had done which they should not have done,and to explain what they were seeking by way of union membership and activity, andwhy they did not seek these objectives by coming to their employer instead.Thisquestioning clearly interfered with the free exercise of the rights under the Act toembrace union membership and participate in union activity.The questioning ofMarti on April 6 by Frank Unanue and on April 11 by Charles Unanue, and ofManuel Alvarez on April 6 by Charles Unanue, carried the same coercive label as thequestioning directed to the assembled employees. I find that Respondent's questioningconstituted illegal interrogation violative of Section 8(a) (1) of the Act.19 It was notthe honest questioning which the Board held to be legal inBlue Flash Express, Inc.,109 NLRB 591. The record does not support Respondent's defense that it wasmerely atempting to find out whether it had to bargain with a collective-bargainingrepresentative and, if so, who it was.Respondent had no duty at the time to bargainwith a collective-bargaining representative.Nor had the salesmen any duty to dis-close to Respondent or its representative the efforts they had been making to embraceunion membership and to select a collective-bargaining representative.All the cir-cumstances considered, the questioning was clearly coercive. SeeCousins Associates,Inc. v. N L.R.B.,283 F. 2d 242,243 (C.A. 2).I have also found that Charles Unanue on March 30, 1960, stated to the salesmenthat as countermeasures to their union activity he could close down the business, moveit,replace them with salesmen from Puerto Rico, resign as president of Respondent,sell directly to customers, sell through brokers, and spend a good sum of money tofight the salesmen's organizational activity. I find these statements of Respondent tothe assembled salesmen to be threats of reprisal violative of Section 8(a) (1) of theAct 2uI have found that Charles Unanue, president of Respondent, represented to thesalesmen on April 1, 1960, that he was resigning although he did not actually do soor intend to do so, and on April 8 Frank Unanue was permitted by his brother,Charles Unanue, to represent to the salesmen that customers were being solicited toorder directly from Respondent,and that salesmen would not receive any commissionon direct orders as they had in the past. I find the representations, all occurring asthey did in a context of interrogation of the salesmen because of union membershipand activity, knowledge by Charles Unanue and his brother Frank of the unionmembership and activity of the salesmen,and threats of reprisal against the salesmenbecause of such activity by them, to have been reprisals against the salesmen becauseof their union membership and activity, and to be violative of Section 8(a)(a)( I) ofthe Act.Although Charles Unanue did not intend that these changes would beplaced in effect, the coercive impact on the salesmen of the representations that theywere or would be, was as great as it would have been if they had been placed ineffect, or intended to be placed in effect.21I have found that in the conversation of April 11, 1960, which Charles Unanue hadwith salesman Marti, Charles promised Marti better work and more money if heabandoned the Union. I find this conduct to constitute a promise of benefit violativeof Section 8(a)( I) of the Act 22I hold the statement I found to have been made by Charles Unanue to Marti andthe ether salesmen just prior to the Board election on April 18, to the effect thatthey had been influenced by two salesmen,who were inefficient,to join the Union, toconstitute interference with the rights of the salesmen to be free and unhampered intheir selection of a collective-bargaining representative, and violative of Section8(a)(1) of theAct23ioPtredoor Corporation of America,127 NLRB 1123.20Winchester Electronics, Incorporated, Pyne Moulding, Inc.,128 NLRB 1292.ri Cecil J Aaggett,et al, d/h/a Allied Chain Link Fence Company,126 NLRB 608.22Borg-Warner Corp ,128 NLRB 1035.23Babcock&WilcoxCo., 128 NLRB 239. .594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that the placing in effect by Respondent on or aboutApril 8 of the limitation on terms of sale and credit that while 30 days were allowedfor payment, no new orders would be shipped if an account was unpaid 20 days ormore, is violative of Section 8(a)(1) of the Act.The evidence shows that this re-quirement had been in effect since on or about April 8 to the date of and during thehearing, that there was no intention to abandon it, and that it was considered byRespondent to be a sound business practice.Frank Unanue who placed this require-ment in effect was of the opinion that Respondent needed cash at the time.Hetestified that the trade was given notice of this requirement.On its face, it appearsto be a sound business practice.The General Counsel did not offer substantial,evidence to show that it was part of Respondent's campaign against the union mem-bership and activity of the salesmen. It is true that the requirement was made effec-tive in the midst of the Respondent's antiunion campaign, but this factor alone isnot conclusive.From a consideration of all the evidence, I find the placing in effectof this sales and credit requirement to have been a bona fide business action and nota reprisal against the salesmen because of their union membership or activity.As aresult, I conclude and find that such action was not violative of Section 8(a)(1).of the Act. 12.The dischargesGeneral Counsel has madea prima faciecase against Respondent of a violation of,Section 8(a)(3) and (1) of the Act by the latter's discharge of the seven salesmen,Manuel Alvarez, Goyco, Marti, Monllor, Nieves, Ruiz, and Seijo by the evidence ofRespondent's conduct violative of Section 8(a)(1) of the Act starting on or aboutMarch 25 following the receipt of information that the salesmen were joining aunion and engaging in union activity, and the discharge on April 12, 6 days beforea Board-conducted consent election in a unit of Respondent's salesmen employees.The question is whether Respondent's defense that the discharge of the 12 salesmen.on April 12 was a preliminary act to placing in effect on that date a plan adopted inDecember 1959, to sell through independent brokers with exclusive sales areas in-stead of salesmen employees with a general sales area, rebuts theprima faciecase ofGeneral Counsel.According to Respondent, and its evidence in support thereof, theplan was to be effective on April 30 with 2 weeks' notice to the salesmen, but had-to be placed in effect 2 weeks earlier, without notice to the salesmen, because of therefusal of the salesmen, with the exception of Oscar Cruz, to call in during businesshours on April 11.I do not credit Charles Unanue's testimony that he and his brothers, who withtheir father constituted Respondent's board of directors, decided in December 1959,to sell through independent brokers. I credit his testimony that the brothers decidedto have the IBM machines handle the accounts receivable and payable, and payrolls,and arrange orders by delivery routes within designated areas, and that salesmenwould be given exclusive sales areas, in terms of certain routes, with the IBM equip-ment programed to prepare customers' statements showing thereon the numbers ofthe delivery routes and the names of the salesmen to whom the routes had beenassigned as their sales areas.Frank Unanue's testimony corroborates his brotherCharles' testimony in this respect.On the other hand, his testimony on direct exami-nation is silent with respect to selling through independent brokers.He referred toindependent brokers on cross-examination, but on the basis that he believed it was-brought up in the December 1959 meeting. Joseph Unanue, the brother who Charlesstated would take over the operation of the business if he left, did not testify althoughhe participated in the December 1959 meetings and decisions.Charles Unanue'stestimony, corroborated by the testimony of Price, that in a conversation with thelatter shortly after Christmas of 1959 he mentioned that changes would be taking-place inRespondent's business, does not help Respondent, because on cross-.examination Charles admitted he was referring only to possible reductions in thenumber of office, warehouse, and driver personnel.On the other hand, more persuasive is the evidence, contrary to Respondent's, thatRespondent was not ready on April 12 to place in effect exclusive sales areas forsalesmen or sales representatives for economic or other business reasons, and priorto the salesmen's union membership and activity had not planned to sell its merchan-dise through independent brokers or contractors instead of salsemen employees, buton April 12, and thereafter, attempted to do so, or gave the appearance of doing so,in order to defeat the union membership and activity of the salesmen.Respondent had not disclosed to the salesmen that they were to be limited to.exclusive sales areas after April 30 or had taken any steps to prepare such a notice,.although the plan to place this procedure in effect had been adopted, according toCharles, in December 1959, and the salesmen were to receive 2 weeks' notice. The.assigning of exclusive sales areas on April 12 was at most a makeshift arrangement. UNANUE & SONS, INC.595Since Charles Unanue himself testified that the purported change from salesmen tobrokers was only to assist the major economic change from a general sales area toassigned exclusive sales areas, the lack of preparation and readiness for the latterchange shows that the first change was merely a myth or at most a device resorted toby Respondent in its campaign to defeat the union membership and activity of thesalesmen.Additional evidence against the change from employees to independent brokersis also persuasive.Contrary to Charles Unanue's testimony, the salesmen did canin on April 11, 1960.Moreover, on April 2 Charles Unanue consented to a Board-conducted election to be held in a unit of his salesmen employees on or aboutApril 18, 6 days after the discharge, and signed the consent agreement to that effect onApril 5, just 7 days prior to the discharge.On March 30 he told the salesmen that inreprisal for their engaging in union activity and becoming union members, Respondentcould sell through brokers. In addition, the applicants for so-called "brokers"positions filled out a simple application form that was more an application for a jobas anemployee salesman than a questionnaire to form a basis for a contract oragreement by which the former salesmen were to enter a relationship with Respond-ent as independent brokers.No contracts were entered into between Respondentand the former salesmen to cover their supposedly new status as independent brokers.Respondent exercised the same control over the "brokers" as it did over the salesmen.The only difference between their new arrangement as "brokers" and their formeremployment was that Respondent did not deduct social security or withholdingtaxes.The former salesmen continued to receive group hospitalization benefits paidfor by Respondent and Respondent did not withdraw any part of its contribution tothe cost of automobile insurance (half the amount of the premium) although thecontract ran during the period the so-called "broker" system was in effect.I find that thesalesrepresentative jobs continued to be employee jobs within themeaning of the Act.As the Board has ruled, the test whethera person is anemployee or an independent contractor is whetherthe manner and meansby which aperson performs a service for another,as wellas the result, are controlled.Onemay be an employee even though social security and withholdingtaxes are notdeducted from his earnings.24The evidence shows that the manner and means bywhich the sales representatives performed their services on and after April 12 con-tinued to be closely controlled by Respondent.I find that Respondent attempted to disguise a discharge of thesalesmen becauseof union membership and activity by a fabrication that it was making a radicalchange in the selling system by inaugurating a policy of selling through independentbrokers instead of salesmen employees.I further find that Respondent,in itsattempt to disguise the discharges because ofunion membership and activity as a bona fide change in the selling system ofsellingthrough independent brokers or contractors instead of salesmen employees, assignedexclusivesalesareas to salesmen in lieu of a generalsales areawhen it was not readyto do so for economic or other businessreasons.On the basis of the above findings, I conclude and find that on April 12, 1960,Respondent discriminatorily discharged salesmenManuel Alvarez, Goyco, Marti,Monllor, Nieves, Ruiz, and Seijo because of their union membership and activity, inviolation of Section 8(a) (3) and (1) of the Act.3.The effort to have the salesmen continue to represent Respondent but under theidentification of independent brokersThe evidence clearly discloses that Respondent on April 12, 1960, intended thatthe salesmen employees remain in its employ, but under the guise of independentcontractors so as to enable it to avoid its responsibilities under the Act.The evidencedealing with events on April 12 and 13 shows that he would have continued theemployment of all of the salesmen on the terms he prescribed.Although CharlesUnanue testified that he would deal with the formersalesmenas a group of "inde-pendent businessmen" through Price, the Teamsters representative, or any otherrepresentative, he did not testify that he would consider these "independent business-men" to have the protection of employees under the Act. It was this protection hewas trying to avoid by the device of identifying the salesmen employees as inde-pendent brokers whom he defined as independent businessmen.Charles had engagedin collective bargaining with labor organizations for over 6 years with respect toemployees other than salesmen, and it can be assumed he had knowledge, whether%Buffalo Courier-Express,Inc.,129NLRB 932;American Broadcasting Company, etc.,et al., 117 NLRB 13, 17-18.614913-62-vol. 132-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDgained by his own efforts or through the expertise of others, that independent business-men or contractors were not employees under the Act, and did not have the protectionof the Act.I conclude and find that Respondent's efforts on April 12 to have the salesmencontinue in its employ under the guise of independent contractors in order to avoidthe legal responsibilities it would have under the Act because of their union member-ship and activity, interfered with the right of these employees to the free exerciseof their rights under the Act, and to the protection of the Act, and discriminatedagainst them with respect to the hire and tenure and other terms and conditionsof employment, and thereby discouraged membership in Teamsters, in violation ofSection 8 (a) (1) and (3) of the Act 254.The offer to engage the former salesmen as brokers on April 20, 1960The evidence of what occurred at the meeting on April 20 at the Hotel St. Georgeshows clearly that Charles Unanue was still intent on having the salesmen identifiedas independent brokers with the status of independent businessmen or contractors,even though their actual status was that of employees, and that the object of suchaction was to make it possible for Respondent to shirk its legal responsibilities underthe Act that would result from the union membership and activity of the salesmenshould they be considered as employees and not independent contractors.This con-duct of Respondent on April 20 was violative of Section 8(a)i(l) and (3) of theAct, for the same reasons as the conduct of April 12, 1960.I do not find that on April 20, 1960, at the Hotel St. George, Respondent violatedSection 8(a)(3) and (4) of the Act because Charles Unanue conditioned the hiringof the seven former salesmen with the identification of independent broker on thewithdrawal of the unfair labor practice charges these discriminatees had filed thatmorning at the Regional Office of the Board.There is a suspicion that CharlesUnanue. did so from the fact that he said he would then engage four of them, andthe other three as soon as he could, immediately after Price, president of Teamsters,asked him to take them back under the old nonunion conditions, and that if he didso he would withdraw the Teamsters' charge and attempt to induce the seven dis-criminatees to withdraw theirs.This is the only evidence except for the backgroundof Respondent's antiunion campaign.However, on April 12, and on April 18 atthe election,- Charles asked.the salesmen to fill out the brokerage applications.Thisand other conduct shows that he was seeking-to engage them as sales representativesprior to April 20, without the withdrawal of the. charges, even though on terms thatsuited his devious purpose.If they had agreed on April 20 to be what he considered independent brokers,such action would have given the appearance of legality to his conduct both onApril 12 and April 20, and the withdrawal of the charges would have followed as amatter of course. So his offer to engage them on April 20 did not have to be con-ditioned on withdrawal of the charges in order for Respondent to escape the conse-quences of-his conduct.Therefore, I do not believe that the juxtaposition of CharlesUnanue's reply to Price's statement, in view of the factors I have just discussed,standing alone, can be considered substantial evidence that Charles Unanue condi-tioned the offer to engage the salesmen as "independent brokers" on withdrawal ofthe charges, violative of Section 8(a)(3) and (4) of the Act as alleged in thecomplaint.Respondent's counsel argues that Respondent did not violate the Act on April 20when it refused to reinstate the seven discriminatees to their former positions, andoffered to engage them as independent brokers, because they did not desire reemploy-ment as they planned to go in business for themselves.The evidence shows thatRaul Nieves may have been seeking information on April 20 about the possibility ofthe salesmen going into business for themselves.The salesmen had been out of worksince April 12. It was an economic necessity for them to seek other means of live-lihood including the establishment of their own business.The evidence shows thatNieves and four others began taking positive steps toward this' end on or about April23, 1960. I find nothing in this conduct of the seven discriminatees which acts by.way of estoppel against the finding of a violation against Respondent for his conductof April 20, 1960.5.Other alleged violations of Section 8(a)'(1) and (3) of the Act.General Counsel's complaint contains allegations of other acts of Respondentviolative of Section 8(a)(1) and -(3) of the Act, and he has offered evidence and25Hugh Major,d/b/a Hugh Major Truoklervioe,129 NLRB 322. UNANUE & SONS, INC.597made argument toward having the Trial Examiner find such conduct violativeof these sections of the Act, and to recommend an appropriate remedy against theiroccurrence in the future.They are, in brief, that because of the salesmen's unionmembership and activity, Respondent made mandatory on April 12, 1960, therequirement, not previously enforced, that the salesmen call in daily from the locationof the first customer between 8 and 8:30 a.m.; that on or about April 8, 1960, itsolicited customers to send orders directly to Respondent, and then announced tothe salesmen they would not receive commissions on direct orders as they did prior,to that date; refused to fill sales orders brought to it by its salesmen from customersthereby depriving them of commissions; and offered to reengage the salesmen onacceptance of reduced commissions and earnings.I find that on March 25, 1960, Charles Unanue made the calling-in requirementmandatory on all the salesmen as a reprisal against their union membership andactivity, and in doing so violated Section 8 (a) (1) and (3) of the Act.As previously found, Charles Unanue did not permit his brother Frank to informthe trade, as the latter intended, that discounts would be given on direct orders and,moreover, did not discontinue the practice of giving commissions on direct orders.Charles did permit Frank to represent to the salesmen that these things were doneor were to be done, and I have found the representation to be a violation of Section8(a) (1) of the Act.However, Respondent did not place these practices in effectas alleged, and therefore did not violate Section 8(a)(1) and (3) in this respect.There was some evidence that orders were held up on or about April 4 to 12.General Counsel contends they were held up because Respondent attempted todeprive the salesmen of commissions by way of reprisal.However, Respondentcontends and testified that only the usual number of orders were held up, and thesewere held up because of the limitation on credit which I have held was placed ineffect for bona fide business reasons.General Counsel has failed to prove by apreponderance of the evidence that Respondent has violated Section 8(a)(1) and(3) of the Act in this manner.The remaining allegation to be disposed of is the charge that Respondent in offer-ing to engage the salesmen as "brokers" with exclusive sales areas on April 12 and20, 1960, did so on a basis that would provide less income for the salesmen.CharlesUnanue testified that in December 1959 he told his brothers that the commissionscould be changed from 3 percent to 11/2 percent. I have credited Charles Unanue'stestimony that he told the salesmen that they would make at least as much as theyhad been making, and guaranteed them that much. The commissions were in factreduced from 3 percent to 2 percent.There is also testimony by Respondent thatfrom April 12, 1960, to the time of the hearing in July and August 1960, the formersalesmen, except one, made as much as they did in the same period in 1959. CharlesUnanue had explained to the salesmen that by having limited sales areas they wouldhave to travel less between customers and be able to devote more time to servicingold customers and soliciting new ones. I conclude and find that General Counselhas failed to prove by a preponderance of the evidence that Respondent violatedSection 8 (a) (1) and (3) of the Act by offering to reengage them on acceptance ofreduced earnings and commissions.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent describedin sectionI,above, have a close,intimate, and substantial relation to trade, traffic, and commerceamongthe severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondenthasengaged in and is engaging in certain unfairlabor practices, I shall recommend- that it cease therefrom and take certain affirma-tive action to effectuate the policies of the Act.I have found that Respondent, in violation of Section 8(a)(1) of the Act, inter-fered with, restrained, and coerced its employees in the exercise of the rights guar-anteed by the Act by interrogating employees, threatening them with reprisals, prom-ising them benefits, placing reprisals in effect against them, and representing tothem and leading them to believe that other reprisals would be made against them,although not actually intending to do so. I shall recommend that the Respondentcease and desist from infringing on the rights of employees guaranteed by the Actby engaging in such conduct.I have found that in violation of Section 8(a)(3) and (1) of the Act Respondentdiscriminated in regard to the hire and tenure of employment of Manuel Alvarez. 5,98DECISIONS OF NATIONAL LABOR RELATIONS BOARDPedro Goyco, Frank Marti, Thomas Monllor, Raul Nieves, Juan Ruiz, and JuanSeijo by discharging them, and refusing to reinstate them under the same terms andconditions of their prior employment, because of their union membership andactivity.In view of such conduct by Respondent, I shall recommend that Re-spondent be ordered to cease and desist from discouraging membership in theTeamsters or any other labor organization, by discharging or refusing to reinstateemployees, except to the extent permitted by Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.Ihave found that Respondent's offer on April 12 and 20, 1960, to engage thesalesmen as sales representatives with the identification of independent brokers wasa device to enable the Respondent to consider the salesmen as having the status ofindependent contractors and thereby deprive them of the protection of the Act. Ihave also found that Respondent's offer to engage the salesmen as sales representa-tiveswith exclusive sales areas was to give support and substance to the fraud ofhaving the salesmen considered as independent contractors. I have concluded thatsuch conduct constituted illegal interference with the free exercise of the rights ofthe salesmen under Section 7 of the Act, in violation of Section 8(a) (1) of the Act,and discrimination against them with respect to their hire and tenure, and otherterms and conditions of employment, to discourage membership in the Teamstersin violation of Section 8 (a) (3) of the Act.Because of this conduct, I shall recom-mend that Respondent be ordered to cease and desist from interfering with, coerc-ing, or restraining employees in the free exercise of rights guaranteed under theAct to becoming members of Teamsters or any other labor organization and to theengaging in other concerted activity, and from discouraging membership in Team-sters or any other labor organization by discriminating against employees in regardto the hire and tenure, and other terms and conditions of their employment, becauseof union membership and activity.Because of Respondent's conduct in violation of Section 8(a)(1) and (3) of theAct with respect to the employment of the seven discriminatees, referred to above,I shall also recommend as affirmative relief that Respondent offer to each of thesaid discriminatees immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to seniority and other rights and privilegespreviously enjoyed, and make each of them whole for any loss of earnings sustainedby him by reason of his discharge by payment to him of a sum of money equal tothe amount he would have earned from the date of his discharge to the date ofoffer of reinstatement,less his net earnings during that period.Backpay shall becomputed in accordance with the Board's policy set forth in F.W. Woolworth Com-pany,90 NLRB 289.There is nothing illegal in Respondent's placing in effect exclusive sales areas forsalesmen, if done for business reasons only, and not as an act of reprisal againstthe salesmen because of union membership or activity.The evidence shows thatRespondent, for business reasons, intended to assign the salesmen exclusive salesareas in accordance with a plan adopted in December 1959, at a future time, whichwould be subsequent to April 30, 1960.Therefore, the above recommendationswith respect to reinstatement and backpay are subject to the proviso that Respondentmay assign exclusive sales areas to the discriminatees as of the date it would havedone so for business reasons only and not as an act of reprisal, but that in order toinsure that this be done without discrimination, Respondent as of that time, shallassign, or reassign as the case may be, the exclusive sales areas to all the salesmenincluding the discriminatees so as not to discriminate against such discriminateeswith respect to their hire and tenure of employment and other terms and conditionsof employment.Replacements shall be terminated, if necessary, to give effect to this recommenda-tion.There is evidence that Respondent has employed not more than nine localsales representatives from April 12, 1960, to the time of the hearing in July andAugust 1960, as compared with the employment of 12 local salesmen prior to April12.If after the dismissal of replacements, or other disposition of them, there areinsufficient positions available for the discriminatees, because of business reasonsonly, the available positions shall be distributed among them on the basis of sen-iority or such other nondiscriminatory practice as may have been heretofore appliedin a reduction in force in Respondent's business.Thereafter, the salesmen for whomno employment is immediately available shall be placed on a preferential hiring list,and recalled as soon as work becomes available, on the basis of seniority or suchother nondiscriminatory method as the Respondent may applyCharles Unanueindicated in his testimony that Respondent gave recognition to seniority.Ihave found that Charles Unanue on March 25, 1960, made mandatory hisprevious instruction that the salesmen call in daily from the location of the first.customer between 8 and 8:30 a.m., and I have found that Charles made this prac- UNANUE & SONS, INC.599ticemandatory as an act of reprisal against thesalesmenbecause of their unionactivityand unionmembership, thereby interfering with the free exercise of therights of thesalesmen employeesunder the Act, and discriminating against them,causingthe discouragement of membership in Teamsters.For these reasons, I shallrecommendthat the Boardin itsorder require Respondent to cease and desist frommaking this practice mandatory on thesalesmenemployees.There is evidence,however, that the practice has been followed since April 12, 1960, by the salesrepresentatives who continued in Respondent's employ after April 12, and that therewas compliance with it between March 25 and April 12, at least by some of thesalesmen.Itwould appear, thereafter, that it could be a workable mandatory re-quirement premised on sound economicreasons.There is testimony that CharlesUnanue told the salesmenin oneof the sales meetings that the earlier they startedout each day the earlier they would finish that day. It is recommended, therefore,that the order to cease and desist from making the practice mandatory be withoutprejudice, thereby leaving Respondent free to reinstitute it provided its act of doingso is based on economic reasons, andnot onact of reprisal against the salesmenemployees because of their union membership,unionactivity, or other concerted'activity.Since I have found that General Counsel has failed to prove by a preponderanceof the evidence that Respondent, because of the salesmen's union membership and'activity, either solicited its customers to send orders directly to Respondent anddiscontinued the salesmen'scommissionson such orders; or refused to fill salesorders brought to it by its salesmen from customers, thereby eliminating commis-sions payable to the salesmen; or conditioned reemployment of the seven discrim-inatees on acceptance of reduced commissions and earnings and upon other termsand conditions that did not prevail prior to their discharge, I recommend the dis-missal of paragraphs 10 and 12 of the complaint intoto;and also paragraphs 13, 15,and 16 of the complaint insofar as it is alleged therein that Respondent violatedSection 8 (a) (1) and (3) of the Act, by such conduct. For the same reasons, it isrecommended that the Board strike from paragraph 13 of the complaint the ref-erencesto paragraphs 10 and 12 of the complaint contained in paragraph 13.Since I have found that General Counsel has failed to prove by a preponderanceof the evidence that Respondent conditioned the offer to engage the seven discrim-inatees as "brokers" on their withdrawing the unfair labor practice charges theyfiled against it, I recommend the dismissal of paragraphs 14 and 17 of the complaintin toto;and paragraphs 15 and 16 of the complaint insofar as it is alleged thereinthat Respondent violated Section 8(a)(1) and (3) of the Act because of suchconduct.Although General Counsel and Respondent litigated the issue, pro and con, thatRespondent placed in effect a limitation of terms of payment, namely, no neworders if an account was unpaid 20 days or greater, as an act of reprisal againstthe salesmen because of their union activity and membership, I find no allegationin the complaint of such an alleged violation.Therefore, although I have foundthatGeneral Counsel has failed to prove such a contention, no recommendationwith respect to the dismissal in part of the complaint because of such failure isrequired or made.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce, and Local 138, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labororganization, all within the meaning of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.3.By discharging Manuel Alvarez, Pedro Goyco, Frank Marti, Thomas Monllor,Raul Nieves, Juan Ruiz, and Juan Seijo, because of union membership and activity,thereby discouraging membership in Local 138, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.4.By refusing to reinstate the aforesaid employees under the same terms andconditions of their prior employment because of their union membership and unionactivity,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) and (1) of the Act. 66OODECISIONS OF. NATIONAL LABOR RELATIONS BOARD5.By offering to engage the aforesaid employees as independent brokers after,discharging them as salesmen, in order to avoid its responsibilities under the Actand to deprive the employees of their rights under, the Act, Respondent-has' engaged,in and,is engaging in unfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.6.By making mandatory the requirement that the salesmen call in daily between8 and 8:30 a.m., at the location of the first customer, as an act of reprisal becauseof their union membership and activity, Respondent has engaged in and is engaging-inunfair labor practices within the meaning of Section 8(a)(3) and (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com--merce within the meaning of Section 2(6) and (7) of the Act.8.Respondent has not violated Section 8(a)(1) and (3) of the Act by solicitingcustomers to send orders directly to Respondent, and discontinuing commissions:eliminating commissions payable to the salesmen; or conditioning reemploymenton acceptance of reduced commissions and earnings, nor has it engaged in con-duct violative of Section 8(a)(3) and (4) of the Act by offering to engage asbrokers the aforesaid employees Manuel Alvarez, Goyco, Marti, Monllor, Nieves,Ruiz, and Seijo provided they withdrew the unfair labor practice charges theyfiled against Respondent.[Recommendations omitted from publication.]James Hotel Company, a corporation,d/b/a Skirvin Hotel andSkirvin TowerandHotel&Restaurant Employees and Bar-tenders International Union,AFL-CIO,Local No. 246.Case.No. 16-CA-1378.July 31, 1961DECISION AND ORDEROn December 20, 1960, Trial Examiner Stanley Gilbert issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'.3 The Respondent excepts to the finding of the Trial Examiner that Respondent is-engaged in commerce within the meaningof the Actand that assertion of jurisdiction iswarranted.As Respondent purchased goods and merchandise in excess of $10,000 directlyfrom outside Oklahoma,wherein Respondent is located,and as such is more than de132 NLRB No. 34.